Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 07/03/2020. It is noted, however, that applicant has not filed a certified copy of said application as required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statements dated 03/14/2022, 10/13/2021, 06/04/2021 contain over 40 pages of references.  The examiner invites the applicant to reveal the more relevant references.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
It is noted that the abstract begins with “Embodiments of the present disclosure generally relate to”.  The examiner suggests its deletion.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 2, from which claims 2-20 depend, the phrase “the aerospace component containing corrosion” lacks antecedent basis.  The same issue applies to independent claim 10, from which claims 11-19 depend, and independent claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil (5,407,705) in view of Darolia et al. (2002/0009611) and LaGraff et al. (2007/0023142).
Vakil discloses a method of producing aluminum regions on superalloy substrates (title) in which nickel-based superalloys are coated with aluminide and alumina coatings (col.1 lines 20-54).  It is specifically noted that one desires a layer resistant to oxidation and corrosion attack (col.1 lines 32-38).  However, the reference fails to teach removing corrosion and forming a protective coating.
Darolia et al. teaches that corrosion products affect a new turbine engine component and that removal of said products is required for refurbishment (0020).  LaGraff et al. teaches of refurbishing an airfoil (title) using a stripper system and an aluminiding system (abstract).  The removal of the aluminide coating is accomplished by using an acid (0013 and Figure 3a) which can include a rinse bath (0016).  Once the coating is removed, an aluminiding system restores the aluminide coating to the airfoil (0019).  It would have been obvious to remove a corroded portion in Vakil to refurbish an airfoil because Darolia teaches that engine components obtain corrosion products and LaGraff teaches of removing those corrosion products and forming a protective layer.
Regarding claim 7, Vakil teaches nickel aluminide (abstract).
Regarding claim 8, Vakil teaches a thickness of 0.05-0.1mm (col.5 lines 20-21).
Regarding claim 9, LaGraff teaches a protective aluminum oxide (0102).

Regarding claim 11, Takahashi teaches sulfuric acid (0104).
Regarding claim 12, LaGraff teaches a temperature of about 30 to about 85oC for a time of 1 minute to 4 hours and stirring (0118).
Regarding claim 18, Vakil teaches nickel aluminide (abstract) and a thickness of 0.05-0.1mm (col.5 lines 20-21).
Regarding claim 19, LaGraff teaches a protective aluminum oxide (0102).

In independent claim 20, the applicant requires a protective coating.  LaGraff teaches a protective aluminum oxide (0102).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil (5,407,705) in view of Darolia et al. (2002/0009611) and LaGraff et al. (2007/0023142) and further in view of Takahashi et al. (2020/0048584).  The combination of Vakil/Darolia/LaGraff fails to teach the claimed solution.
Takahashi teaches a cleaning solution for removing residues on surfaces (title) such as corrosion (0006-0011) in which the cleaning composition can contain a hydroxide, salt, and water (0093-0100).  It would have been obvious to use the cleaning composition of Takahashi in the process of the combination with the expectation of removing corrosion by-products because Takahashi teaches of removing corrosion by products using a cleaning composition of water, hydroxide, and salt.
Regarding claim 3, Takahashi teaches EDTA and hydroxide (0037, 0097).
Claims 4-6, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil (5,407,705) in view of Darolia et al. (2002/0009611) and LaGraff et al. (2007/0023142) and Takahashi et al. (2020/0048584) and further in view of Kumta et al. (2014/0248288).  While LaGraff teaches a temperature of about 30 to about 85oC and a temperature of about 10 minutes to 4 hours (0118), the combination of Vakil/Darolia/LaGraff/Takahashi fails to teach sonication.
Kumta teaches or removing corrosion products using a cleaning solution which is sonicated (0074).  It would have been obvious to utilize sonication in the combination because Kumta teaches of sonicating a solution to remove corrosion products.
Regarding claim 5, Takahashi teaches an organic solvent (0010-0011).
Regarding claim 6, Takahashi teaches a rinse solvent (0108-0109).
Regarding claims 13-14, LaGraff teaches a temperature of about 30 to about 85oC for a time of 1 minute to 4 hours and stirring (0118) and Kumta teaches sonication (0074).
Regarding claim 15, Takahashi teaches EDTA and hydroxide (0037, 0097).
Regarding claim 16, LaGraff teaches a temperature of about 30 to about 85oC for a time of 1 minute to 4 hours and stirring (0118) and Kumta teaches sonication (0074).
Regarding claim 17, LaGraff teaches a temperature of about 30 to about 85oC for a time of 1 minute to 4 hours and stirring (0118) and Kumta teaches sonication (0074).


Kool et al. (2003/0083213) teaches of partial stripping of diffusion aluminide coatings and has been cited as relevant art.
Mathews et al. (2018/0208877) teaches a cleaning composition (title) to remove corrosion by-product which includes water, citric acid, metal hydroxide, a surfactant, and ester salt (0008) and has been cited as relevant art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/22/2022